DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of claims 1-16 and newly added claims 21-24 in the reply filed on 06/16/21 is acknowledged. By this election, claims 17-20 are cancelled; claims 1-16 and newly added claims 21-24 are pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang et al. (2015/0255466).
Regarding claim 1, Hwang (Fig. 2A) discloses a semiconductor device, comprising: a substrate 101 that includes a plurality of active regions 103 extending in a first direction and a device isolation layer 102 that defines the active regions 103 ([0024]); a plurality of word lines 106 that extend across the active regions 103 in a second direction that intersects the first direction (Fig. 1A); a plurality of bit-line structures 109 that intersect the active regions 103 and the word lines 106 and that extend in a third direction that is perpendicular to the second 

Regarding claim 2, Hwang (Fig. 2A) discloses wherein each of the spacer structures (SP1/SP2) includes: a first spacer 117 that covers each of the sidewalls of the corresponding bit-line structures 109; a third spacer 113 that at least partially covers sidewalls of the second contacts 108; and a second spacer 115 between the first spacer 117 and the third spacer 113.  

Regarding claim 4, Hwang (Fig. 2A) discloses wherein a bottom surface of each of the second and third spacers (114, 113) is at a level that is lower than a level of an uppermost surface of the device isolation layer 102.  

Regarding claim 5, Hwang (Fig. 2A) discloses wherein each of the second contacts 108, 124 includes a first buried contact 124 and a second buried contact 108, the first buried contact 124 is connected to one of the active regions 103, and the second buried contact 108 is surrounded by a top surface of the first buried contact 124 and sidewalls of the spacer structures (SP1, SP2).  



Regarding claim 7, Hwang (Fig. 2B) discloses wherein a maximum width of each of the second contacts 108 in the second direction is greater than a maximum width of each of the active regions 103 in the second direction.  

Regarding claim 8, Hwang (Fig. 2B) discloses further comprising a buffer pattern 111 (the portions that are adjacent to # 113) between each of the bit-line structures 109 and the device isolation layer 102, wherein a bottom surface of the buffer pattern 111 is at a level that is higher than levels of bottom surfaces of the spacer structures 113.  

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to disclose all the limitations recited in the above claim. Specifically, the prior art of record fails to disclose a portion of a bottom surface of the first spacer is coplanar with each of bottom surfaces of the bit-line structures, and the second spacer and the third spacer extend from a sidewall of the first spacer onto the sidewall of the device isolation layer.  

Claims 9-16 and 21-24 are allowed.
The following is an examiner's statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious all the limitations in the base claims 9 and 21. Specifically, the combination of a semiconductor device, comprising: a plurality of dielectric patterns on the bit-line structures; a plurality of first contacts between the bit-line structures and the active regions; a plurality of spacer structures on sidewalls of the bit-line structures and on sidewalls of the dielectric patterns; a plurality of separation patterns on the word lines and between adjacent bit-line structures; a plurality of second contacts between the separation patterns and between adjacent bit- line structures; a plurality of landing pads on top surfaces of the second contacts, top surfaces of the spacer structures, and top surfaces of the dielectric patterns; and a plurality of bottom electrodes on the landing pads, wherein the spacer structures include: a plurality of first parts in contact with the first contacts; and a plurality of second parts between the first parts, wherein the second parts are in contact with the device isolation layer (claim 9); or the combination of the semiconductor device, comprising: a plurality of bit-line structures that extend perpendicularly to the plurality of word lines and are separated from each other by separation patterns between adjacent bit-line structures; a plurality of dielectric patterns on the bit-line structures; a plurality of first contacts between the bit-line structures and the active regions; a plurality of spacer structures on sidewalls of the bit-line structures and on sidewalls of the dielectric patterns, each spacer structure including a first part in contact with at least one first contact and a second part in contact with the device isolation layer, a plurality of second contacts between the separation patterns and between adjacent bit- line structures; a plurality of landing pads on top surfaces of 
The dependent claims being further limiting and definite are also allowable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA T DOAN whose telephone number is (571)272-1704.  The examiner can normally be reached on Monday, Tuesday, Wednesday and Thursday from 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/THERESA T DOAN/               Primary Examiner, Art Unit 2814